COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  WILLIAM VIEIRA,                                              No. 08-16-00100-CR
                                                §
                        Appellant,                                 Appeal from
                                                §
  v.                                                            394th District Court
                                                §
  THE STATE OF TEXAS,                                       of Hudspeth County, Texas
                                                §
                        Appellee.                              (TC # CR-05706-394)
                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JUNE, 2018.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.